tcmemo_2007_43 united_states tax_court jerry joe kerr petitioner v commissioner of internal revenue respondent docket no 22838-04l filed date joseph r borich iii for petitioner dennis r onnen and james e cannon for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of a proposed levy the only issue is whether respondent’s settlement officer abused his discretion in unless otherwise indicated all section references are to the internal_revenue_code as amended rejecting petitioner’s offer to compromise his income_tax_liability findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when he petitioned the court petitioner resided in kansas city missouri prior deficiency proceeding on date respondent sent petitioner a notice_of_deficiency with respect to income taxes for the years and petitioner timely petitioned this court seeking a redetermination of the deficiencies and additions to tax on date pursuant to the parties’ stipulation this court entered its decision that for taxable_year petitioner had a deficiency of dollar_figure and owed an dollar_figure penalty pursuant to sec_6662 petitioner’s marital settlement on date petitioner and his former wife deanna daniels kerr ms kerr filed a marital settlement and separation agreement the marital settlement with the circuit clerk cass county missouri the marital settlement provided for the division between petitioner and ms kerr of personal_property real_estate and financial_assets the marital the court decided that petitioner had no deficiency and owed no penalties for his taxable_year settlement provided among other things that petitioner would have ownership of a ford pickup truck and that ms kerr would release any interest or title to any commercial vehicles the marital settlement also provided that petitioner would retain as his sole and separate_property the stock of materials corp and kerr construction paving co it further stated that ms kerr would relinquish any interest in the stock of redi-mix concrete hereinafter rmc the marital statement also stated that petitioner owned no real_estate having quitclaimed to ms kerr his ownership interests in six parcels of real_estate including one in lake winnebago missouri and one at an address on euclid in kansas city missouri in addition the agreement indicated that petitioner and ms kerr had made full disclosure of their income and assets and the values thereof in income and expense statements and financial statements to be filed with the cass county court collection proceeding on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s unpaid tax_liability which had grown to dollar_figure petitioner requested a hearing on date before any hearing had been scheduled respondent received from petitioner form_9465 installment_agreement request wherein petitioner proposed to pay his taxes with dollar_figure up front and dollar_figure per month thereafter on date respondent’s settlement officer held a face-to-face hearing with petitioner and his representative on date the appeals_office received from petitioner form_656 offer_in_compromise wherein petitioner offered to compromise his income_tax_liability for dollar_figure petitioner’s form_656 indicated that the offer-in-compromise was predicated on doubt as to liability and doubt as to collectability also on date petitioner submitted to respondent form 433-a collection information statement for wage earners and self-employed individuals on the form 433-a petitioner reported that his only income was a pension of dollar_figure per month and that he had monthly living_expenses of dollar_figure none of the required_documentation was attached to the form a the last page of the form 433-a admitted into evidence contains the settlement officer’s handwritten calculations which show without elaboration the sum of dollar_figure by letter dated date the settlement officer advised petitioner that because of the previous tax_court decision adjudicating his income_tax_liability his offer- in-compromise could be not considered on the basis of doubt as to apparently at this hearing petitioner made no mention of his previous installment_agreement request it is unclear that the settlement officer was aware of it at the time liability by letter to petitioner dated date the appeals officer advised that he needed additional information in order to evaluate the offer-in-compromise on the basis of doubt as to collectability the settlement officer requested among other things substantiation of the living_expenses petitioner had claimed on his form 433-a in addition referring to provisions of the marital settlement the settlement officer requested additional information including the following descriptions and values of the commercial vehicles that the marital settlement indicated ms kerr had relinquished to petitioner with respect to the three companies that the marital settlement indicated had been retained by petitioner an explanation of the current status of these companies including documentation of any sales or transfers of the companies’ assets information about the real properties that according to the marital settlement petitioner had quitclaimed to ms kerr the settlement officer requested an explanation as to why petitioner had since used at different times the lake winnebago missouri address and the kansas city euclid address as his home address on correspondence with the irs a copy of the income and expense statements and financial statements referenced in the marital settlement the settlement officer’s letter indicated that if the requested information were not provided by date petitioner’s offer-in-compromise would be rejected by letter dated date petitioner provided a minimal amount of documentation relating to his expenses stating that he paid for his expenses in cash petitioner’s letter stated that his interest in commercial vehicles as referenced in the marital settlement was limited to a single ford pickup which he had already listed on his form 433-a petitioner stated that two of the three companies referenced in the marital settlement had closed down with no assets and that the other company rmc was wholly owned by his ex-wife he provided no documentation of any sales or transfers of these companies petitioner stated that the lake winnebago missouri address was his permanent mailing address and that the kansas city euclid address was where i rent to live petitioner stated that he had no copies of quitclaim deeds finally petitioner stated that the settlement officer’s request for financial statements referenced in the marital settlement was unclear and that he had no copy of the statements by notice_of_determination dated date the notice the appeals_office sustained the proposed levy an attachment to the notice indicated among other things that petitioner’s offer-in-compromise had been rejected because petitioner’s response to the settlement officer’s request for additional information was inadequate to permit the settlement officer to make a reasonable analysis of petitioner’s offer-in- compromise opinion petitioner does not dispute his underlying tax_liability we review the settlement officer’s rejection of petitioner’s offer-in-compromise for abuse_of_discretion 114_tc_176 petitioner contends that the settlement officer abused his discretion in rejecting petitioner’s offer-in-compromise petitioner does not dispute that the settlement officer requested additional information that petitioner never provided petitioner contends however that he provided all the information that he had available which he says was complete and current from his point of view petitioner suggests that the burden was on the settlement officer to develop any additional information which the settlement officer might wish to in the notice_of_determination the settlement officer also considered petitioner’s previous request for an installment_agreement even though petitioner had not raised this issue at the collection hearing the settlement officer rejected the requested installment_agreement on the ground that the proposed payments would not fully pay petitioner’s tax_liabilities within the expiration date for collection petitioner has not challenged this determination in this proceeding rely upon to reject petitioner’s offer-in-compromise petitioner’s contentions are unpersuasive when requesting an offer-in-compromise the taxpayer must provide complete and current financial information sufficient to enable the appeals officer to adequately evaluate the offer sec_301_7122-1 proced admin regs if the taxpayer fails to do so the offer-in-compromise may be rejected see eg shrier v commissioner tcmemo_2006_181 picchiottino v commissioner tcmemo_2004_231 willis v commissioner tcmemo_2003_302 the settlement officer did not abuse his discretion in finding that petitioner’s responses to requests for additional information were insufficient to permit a reasonable analysis of petitioner’s offer-in-compromise the answers that petitioner provided to the settlement officer’s date request for additional information were incomplete and insufficient to resolve legitimate questions raised by the settlement officer as to apparent discrepancies between petitioner’s reported financial information and the provisions of the marital settlement for example although the marital settlement indicated that ms kerr had relinquished any interest in rmc petitioner represented to the settlement officer without supporting documentation that rmc was wholly owned by ms kerr petitioner has not credibly explained these inconsistencies or his failure to submit complete information as requested similarly petitioner has offered no explanation as to why his form 433-a submitted with his offer- in-compromise indicated that petitioner had the ability to pay only dollar_figure per month whereas in his previously requested installment_agreement petitioner had offered to pay dollar_figure up front and dollar_figure per month thereafter petitioner refers to the settlement officer’s notations on petitioner’s form 433-a which petitioner interprets to mean that the settlement officer might have been willing to consider an offer-in-compromise of dollar_figure petitioner suggests that the difference between this number and petitioner’s dollar_figure offer-in- compromise is not meaningful and that the settlement officer accordingly abused his discretion in rejecting petitioner’s dollar_figure offer-in-compromise we disagree as the settlement officer testified his willingness to consider a dollar_figure offer- in-compromise was contingent on petitioner’s providing all the information that had been requested having failed to provide the requested information petitioner has no cause to complain that the settlement officer did not further explore the possibility of an upwardly revised offer-in-compromise in sum the settlement officer did not abuse his discretion in rejecting petitioner’s offer-in-compromise accordingly decision will be entered for respondent
